PRESS RELEASE 600 East Greenwich Avenue West Warwick, Rhode Island 02893 USA For Immediate Release Contact:Albert W. Ondis, CEONovember 17, Joseph P. O’Connell, CFO Tel: 800-343-4039 www.Astro-MedInc.com Astro-Med, Inc. Reports Improved Earnings Trend for the Third Quarter; Directors Declare Regular Cash Dividend WEST WARWICK, RI, November 17, 2009 Astro-Med, Inc. (NASDAQ:ALOT) reports net income of $683,000, equal to 9 cents per diluted share, on sales of $16,658,000 for the Third Quarter ended October 31, 2009. For the corresponding period of the prior year, Astro-Med reported net income of $649,000, equal to 9 cents per diluted share, on sales of $17,681,000. For the nine-month period ended October 31, 2009, Astro-Med reported net income of $1,037,000, equal to 14 cents per diluted share on sales of $47,751,000, compared to net income of $2,701,000, equal to 36 cents per diluted share, on sales of $56,152,000 in the comparable nine-month period of the prior fiscal year. Commenting on the results, Albert W. Ondis, Chief Executive Officer, said:“We are pleased with the measured progress the Company has made. Our revenue and our earnings improved from the First Quarter to the Second Quarter, and now from the Second Quarter to the Third Quarter. We foresee a continuation of this trend during the Fourth Quarter. We are successfully pursuing the goals of the Three Year Strategic Business Plan, which our Board approved on August 17, 2009. The Plan highlights growth through internal development as well as by acquisition.” Astro-Med Gross Profit margins held firm at 42.4% during the Third Quarter, and operating expenses remained flat compared with the Second Quarter. Operating income rose 8.5% during the Third Quarter to $961,000, and the operating margin was 5.8% compared with 5.4% in the Second Quarter. Net income was $683,000 in the Third Quarter, a 16.8% improvement over the Second Quarter. Ondis continued, “The Company’s balance sheet remains strong. Astro-Med’s cash and investment position reached approximately $24,000,000 at Quarter’s end. We improved the efficiency of our working capital investments by lowering the accounts receivable turnover to 49 days sales outstanding, and reduced our inventories by 6.1% from the prior quarter. "In accordance with our Strategic Plan, we are continuing to invest heavily in Research & Development.We will soon announce some exciting new hardware products for the Astro-Med Test & Measurement data acquisition product line, as well as our Ruggedized Products line of airborne printers.
